Citation Nr: 1126809	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee strain.

4.  Entitlement to service connection for a right knee strain.

5.  Entitlement to service connection for disability due to Agent Orange exposure.

6.  Entitlement to service connection for disability due to radiation exposure.

7.  Entitlement to an initial rating in excess of 30 percent prior to November 18, 2009, and in excess of 50 percent since November 18, 2009, for posttraumatic stress disorder.

8.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine strain.


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of that hearing is of record.  

In a November 2009 rating decision, the RO increased the rating for posttraumatic stress disorder (PTSD) to 50 percent effective November 18, 2009, and increased the rating for thoracolumbar spine strain to 10 percent effective July 6, 2006 (date of service connection).  As these increases do not represent the maximum ratings available, these matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has characterized the issues as stated on the title page.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal involving the claims of entitlement to service connection for disabilities due to exposure to Agent Orange and radiation is dismissed.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 31, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal involving the claims of entitlement to service connection for disabilities due to exposure to Agent Orange and radiation be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the claims of entitlement to service connection for disabilities due to exposure to Agent Orange and radiation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In a January 31, 2011, statement, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the claims of entitlement to service connection for disabilities due to exposure to Agent Orange and radiation.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and it must be dismissed.


ORDER

The appeal with respect to the claims of entitlement to service connection for disabilities due to exposure to Agent Orange and radiation is dismissed.


REMAND

In the rating decision on appeal, the RO also denied service connection for bilateral hearing loss.  In his notice of disagreement, the Veteran indicated disagreement with all of the issues in the rating decision.  However, the statement of the case (SOC) does not address this issue.  Thus, the RO must furnish the Veteran an SOC on bilateral hearing loss.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran contends that his tinnitus is due to exposure to loud noise during his combat service.  His service personnel records reflect that he was awarded the Combat Infantry Badge (CIB) for engaging in active ground combat.  Thus, exposure to loud noise in service is conceded.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, he was afforded a VA examination in May 2007.  However, following removal of cerumen from the left ear during the examination, the Veteran reported instant improvement in hearing sensitivity and other symptoms.  Based on the above, the examiner stated that it is likely that the tinnitus could subside and, as such, a diagnosis of tinnitus is not appropriate at this time.  However, during his subsequent Board hearing, the Veteran testified that he still experiences tinnitus.  As ringing in the ear is observable to the layperson, his statements are competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the RO should afford the Veteran another examination to determine whether he has tinnitus and, if so, whether it had its onset in or is etiologically related to service.

The Veteran also underwent a VA examination for his knees in May 2007.  Although the examiner provided diagnoses of left and right knee strains, the examiner did not provide an opinion as to whether they had their onset in or are etiologically related to service.  In this regard, the Veteran has asserted that he injured his knees during his 22 parachute jumps, including one during which another paratrooper's legs prevented his parachute from fully opening.  Thus, the RO should arrange for the Veteran's claims file to be reviewed by the examiner who completed the May 2007 examination report to obtain an addendum on whether the Veteran's knee strains had their onset in or are etiologically related to service, with consideration of the Veteran's assertion that he injured his knees during parachute jumps.

During his Board hearing, the Veteran testified that his PTSD had worsened since the last VA examination conducted in November 2009.  Thus, the RO should afford him a new examination to determine the current severity of his PTSD.   Prior to scheduling an examination, the RO should obtain updated VA medical records.  In this regard, the Veteran stated during the above examination that he had been last treated for his PTSD at the Wilkes-Barre VA Medical Center (VAMC) in October 2008, but the record contains treatment notes only through March 2007.

When affording the Veteran his new VA examinations, every effort should be make to schedule the examinations at the Wilkes-Barre VA Medical Center, as the Veteran has indicated that the Wilkes-Barre VA Medical Center is much closer to his home then the Philadelphia VA Medical Center.

Lastly, during a November 2009 VA spine examination, the Veteran indicated that he had been receiving treatment from a private chiropractor.  The record does not contain any reports of such treatment.  As they may be relevant to the appeal, the RO should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran an SOC addressing the issue of entitlement to service connection for bilateral hearing loss.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board for further appellate consideration, if otherwise in order.

2.  The RO should ask the Veteran to submit a completed authorization form to allow VA to request records from his private chiropractor.  The RO should also inform him that he may obtain the records himself and submit them to VA.  If authorization is provided, the RO should attempt to obtain the records in question.  Any negative search should be noted in the claims file and communicated to the Veteran.

3.  The RO should obtain the Veteran's treatment notes from the Wilkes-Barre VAMC since April 2007.

4.  The RO should then schedule the Veteran for a VA audiologic examination to determine the nature, extent, onset, and etiology of any tinnitus.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should comment on the Veteran's reported onset and continuity of his tinnitus, and opine as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any tinnitus is related to or had its onset in service, particularly, as associated with his report of in-service acoustic trauma.  In this regard, the examiner is advised that the Veteran has been awarded the CIB and thus his exposure to loud noise in service is conceded, and that the Veteran is competent and credible in reporting that he experiences tinnitus.  

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5.  The RO should then forward the Veteran's claims file to the VA examiner who provided the May 2007 joints examination report (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to answer the following questions:

The examiner should comment on the Veteran's reported onset and continuity of knee problems, and opine as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that his left and right knee strains are related to or had their onset in service, particularly, as associated with his report of in-service trauma from his 22 parachute jumps, including one during which another paratrooper's legs prevented his parachute from fully opening.  

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

6.  The RO should also schedule the Veteran for a VA examination to determine the current severity of his PTSD.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  A complete rationale should be given for all opinions and conclusions.

7.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


